Citation Nr: 0022216	
Decision Date: 08/22/00    Archive Date: 08/25/00

DOCKET NO.  97-15 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

1.  Entitlement to a compensable rating for bilateral hearing 
loss prior to February 7, 1997.

2.  Entitlement to a rating in excess of the currently 
assigned 10 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Todd R. Vollmers, Associate Counsel



INTRODUCTION

The veteran had active service from July 1976 to March 1986 
and June 1986 to March 1988.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York, in 
June 1996 that assigned a noncompensable rating for bilateral 
hearing loss, effective in March 1992, pursuant to the 
Board's grant of service connection in May 1996.  The RO 
subsequently increased the evaluation to 10 percent, 
effective February 7, 1997, for the veteran's bilateral 
hearing loss in a rating decision in November 1998.


FINDINGS OF FACT

1.  The evidence does not show that the veteran's bilateral 
hearing loss was manifested by more than Level IV hearing in 
the right ear and Level II hearing in the left ear prior to 
January 2, 1997.

2.  The evidence shows that the veteran's bilateral hearing 
loss was manifested by Level IV hearing in the right ear and 
Level III hearing in the left ear from January 2, 1997, with 
no greater that Level IV hearing in both the right and left 
ears thereafter.


CONCLUSIONS OF LAW

1.  The veteran's bilateral hearing loss was not compensably 
disabling prior to January 2, 1997, according to the 
schedular criteria.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.85, and Part 4, Code 6100 
(criteria in effect both before and beginning June 10, 1999).

2.  The veteran's bilateral hearing loss was 10 percent 
disabling beginning January 2, 1997, according to the 
schedular criteria.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.85, 4.86(a) and Part 4, Code 
6101 (criteria in effect both before and beginning June 10, 
1999).

3.  A rating in excess of the currently assigned 10 percent 
for bilateral hearing loss is not warranted according to 
applicable schedular criteria.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.85, and Part 4, 
Code 6100 (criteria in effect both before and beginning June 
10, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Private records from Carlton A. Maricle, M.A., CCC-A, from an 
audiological examination in January 1992 noted that reflexes 
were absent at 500, 1000, and 2000 Hertz bilaterally.  Pure 
tone testing showed a mild to moderate sensorineural hearing 
loss bilaterally, with speech reception thresholds at 40 
decibels and 35 decibels in the right and left ears, 
respectively.  Speech discrimination scores were 92% in the 
right ear and 80 percent in the left ear.  

Private medical records from  D. Haas, D. O., dated in 
January 1992, noted the findings reported above and a 
diagnosis of hearing loss.

Other records of an audiological examination conducted by 
Carlton Maricle in September 1992 noted that reflexes were 
absent bilaterally at 500, 1000, and 2000 Hertz.  

A VA audiological examination in January 1996 found the 
veteran's pure tone thresholds, in decibels, to be as 
follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
55
50
50
45
50
LEFT
40
45
55
50
48

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and of 84 percent in the left ear.

Records of a VA audiological evaluation on January 2, 1997 
noted the veteran's pure tone thresholds, in decibels, to be 
as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
55
50
50
45
50
LEFT
50
45
50
40
46

Speech audiometry revealed speech recognition ability of 76 
percent in the right ear and of 76 percent in the left ear.  
It was noted that the veteran required hearing aids.

VA records dated in May 1998 show that the veteran continued 
to use hearing aids.

Another VA audiological examination in July 1998 noted that 
the veteran's pure tone thresholds, in decibels, were as 
follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
60
55
55
55
56
LEFT
50
50
55
50
51

Speech audiometry revealed speech recognition ability of 76 
percent in the right ear and of 76 percent in the left ear.


Analysis
In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2.  Disability 
evaluations, in general, are intended to compensate for the 
average impairment of earning capacity resulting from a 
service-connected disability.  They are primarily determined 
by comparing objective clinical findings with the criteria 
set forth in the rating schedule.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. Part 4 (1999).

When regulations concerning entitlement to a higher rating 
are changed during the course of a pending claim, the veteran 
is entitled to a decision on his claim under the criteria 
which are most favorable to him.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

The Board notes that the veteran's claim relating to his 
bilateral hearing loss was filed prior to June 10, 1999, when 
the rating criteria for hearing impairment were revised.  
Therefore, under Karnas v. Derwinski the veteran is entitled 
to consideration under the criteria in effect both before, 
and after June 10, 1999, and a decision which reflects the 
criteria most favorable to him.

In addition, in Fenderson v. West, 12 Vet. App. 119 (1999), 
the United States Court of Appeals for Veterans Claims 
(Court) recognized a distinction between a veteran's 
dissatisfaction with an initial rating assigned following a 
grant of service connection (as in this case) and a claim for 
an increased rating for a service-connected disability.  The 
Court found two important reasons for this distinction-
consideration of "staged" ratings and the adequacy of the 
statement of the case.  The use of staged ratings will be 
considered in this decision.  The statement of the case and 
supplemental statements of the case have adequately informed 
the veteran of the pertinent laws and regulations as well as 
the rationale for the RO's action.

Modern pure tone audiometry testing and speech audiometry 
utilized in VA audiological clinics are well adapted to 
evaluate the degree of hearing impairment accurately.  
Methods are standardized so that the performance of each 
person can be compared to a standard of normal hearing, and 
ratings are assigned based on that standard.  The assigned 
evaluation is determined by mechanically applying the rating 
criteria to certified test results.  Lendenmann v. Principi, 
3 Vet. App. 345 (1992).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity, as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second.  To evaluate the degree of disability from bilateral 
service-connected defective hearing, VA's rating schedule 
establishes 11 auditory acuity levels designated from Level I 
for essentially normal acuity through Level XI for profound 
deafness.  38 C.F.R. § 4.85, Diagnostic Codes 6100 to 6110.  

The Board notes that there is no medical evidence that the 
veteran's bilateral hearing loss was disabling to a 
compensable degree prior to January 2, 1997.  Under the 
criteria for hearing loss in effect both before and beginning 
June 10, 1999, a zero percent rating is assigned for 
bilateral defective hearing where the pure tone threshold 
average in one ear is 50 decibels with speech recognition 
ability of 80 percent correct (Level IV), and in the other 
ear the pure tone threshold average is 48 decibels, with 
speech recognition ability of 84 percent correct (Level II).  
These numbers reflect the findings of a VA audiological 
examination conducted in January 1996, the only such 
examination of record prior to January 2, 1997.  The medical 
evidence of record does not therefore indicate a basis upon 
which a compensable rating may be assigned prior to January 
2, 1997.  38 C.F.R. § 4.85, Diagnostic Code 6100 (criteria in 
effect both before and beginning June 10, 1999).

The report of a VA audiological evaluation on January 2, 1997 
found the veteran's pure tone threshold average in one ear to 
be 50 decibels, with speech recognition ability of 76 percent 
correct (Level IV), and in the other ear a pure tone 
threshold average of 46 decibels, with speech recognition 
ability of 76 percent correct (Level III).  These findings 
show that the veteran's bilateral hearing loss was 10 percent 
disabling from January 2, 1997 under the criteria in effect 
both before and beginning June 10, 1999.  A subsequent VA 
audiological examination in July 1998 found the pure tone 
threshold average in one ear to be 56 decibels, with speech 
recognition ability of 76 percent correct (Level IV), and in 
the other ear a pure tone threshold average of 51 decibels, 
with speech recognition ability of 76 percent correct 
(Level IV).  All of the findings dated after January 2, 1997, 
are consistent with a 10 percent rating according to the 
schedular criteria in effect both before and beginning June 
10, 1999.  Therefore, there is no evidence that the veteran's 
bilateral hearing loss is more than 10 percent disabling.  
38 C.F.R. § 4.85, Diagnostic Code 6101 (criteria in effect 
both before and beginning June 10, 1999).

The Board further notes that the provisions of 38 C.F.R. 
§ 4.86(a), effective beginning June 10, 1999, are applicable 
to findings reported in the veteran's July 1998 VA 
audiological examination.  When the puretone threshold at 
each of the four specified frequencies (1000, 2000, 3000, and 
4000 Hertz) is 55 decibels or more, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.  38 C.F.R. § 4.86(a) (criteria in effect 
beginning June 10, 1999).  Under the provisions of § 4.86(a), 
the veteran's right ear hearing loss is assessed as Level IV, 
along with Level IV hearing loss in the left ear.  As 
discussed above, Level IV hearing loss in both ears is 10 
percent disabling according to the schedular criteria.  
38 C.F.R. § 4.86(a) (criteria in effect beginning June 10, 
1999).

Therefore, the Board finds that the veteran's bilateral 
hearing loss was not disabling to a compensable degree prior 
to January 2, 1997, and is no more than 10 percent disabling 
after January 2, 1997 according to the schedular criteria.


ORDER

A compensable rating for bilateral hearing loss is denied 
prior to January 2, 1997.

A rating of 10 percent, and no more, is granted effective 
from January 2, 1997, subject to the regulations concerning 
the payment of monetary benefits.

A rating in excess of 10 percent is denied for the period 
beginning January 2, 1997.



		
	C. W. Symanski
	Member, Board of Veterans' Appeals

 

